DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (CN104397311, English translation) in view of Uchida et al (WO2104057954, English translation) in view of Katta (EP0535627).
2% of xylooligosaccharide, 3% of dextrin and 15% of microcrystalline cellulose: the volume fraction of ethanol and water is 60%, the pH value is 1.5-3.0, and the mass volume ratio of the blueberry fruit residue dry matter to the acid ethanol is 1: 50-1: 70. 
Dai teaches step 3, mixing: by weight percentage, choose the blueberry extract after pulverizing and sieving, lutein ester, beta carotene, citric acid, D-sorbitol, xylo-oligosaccharide, dextrin, microcrystalline cellulose, put into mixer and mix, and obtain compound.
Step 4, granulation: the 65% food grade alcohol of compound containing PVP is adopted Boiling Fuel Injection Spray granulation technique softwood, oscillating granulator is put into after softwood makes, cross 14 order nylon mesh to granulate, then dry, dried particle is again put into oscillating granulator and is carried out whole grain, crosses 60 mesh sieves;
Step 5, compressing tablet: by the particle made, carry out compressing tablet with ZP35B rotary tablet machine, in tablet 0.5 gram/piece. 
Therefore, the mixing ratio of the xylooligosaccharide to dextrin is 2:3 (1:1.5). 
Although Dai teaches dextrin, Dai does not teach dextrin having a DE of 10 to 18. 
Uchida teaches the dextrose equivalent (DE) of the hardly digestible dextrin is preferably 9-20 from the viewpoint of the balance between mild malt odor and aftertaste. 
Katta teaches indigestible substances, such as dietary fibers and oligosaccharides, exhibit various modes of behavior in the digestive tracts producing 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a hardly digestible dextrin having a the dextrose equivalent (DE) of preferably 9-20 as taught by Uchida and Katta as the dextrin as taught by Dai as insoluble substances delay absorption of sugar, for example, suppresses the rise in blood sugar value, consequently lowering insulin requirements.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the tablet can be crushed into powder depending on its ends use. 



Regarding claim 6, Dai teaches the volume fraction of ethanol and water is 60%.
Further, Dai teaches Step 4, granulation: the 65% food grade alcohol of compound containing PVP is adopted Boiling Fuel Injection Spray granulation technique softwood, oscillating granulator is put into after softwood makes, cross 14 order nylon mesh to granulate, then dry, dried particle is again put into oscillating granulator and is carried out whole grain, crosses 60 mesh sieves. 

Regarding claim 8, Boiling Fuel Injection Spray granulation as taught by Dai reads on spray drying as claimed in claim 8. 

Regarding claim 9, Dai teaches xylooligosaccharides. 

Regarding claims 10-11, Dai teaches the mixing ratio of the xylooligosaccharide to dextrin is 2:3 (1:1.5).
Uchida the dextrose equivalent (DE) of the hardly digestible dextrin is preferably 9-20. 

2 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (CN104397311, English translation) in view of Uchida et al (WO2104057954, English translation) in view of Katta (EP0535627) as applied to claim 1 and further in view of DuBourdieu et al (US20130171204). 
Although the references above teach xylooligosaccharides, the references above do no teach galactooligosaccharides. 
DuBourdieu, paragraphs 50-51 of the PGPUB, teaches The viscoelastic mass may include a prebiotic. Prebiotics are indigestible carbohydrates, generally oligosaccharides, that resist hydrolysis by enzymes in the animal digestive tract and reach the colon undegraded to provide a carbohydrate source for commensal microorganisms. In this manner, prebiotics directly and selectively stimulate the growth and activity of certain commensal microflora that colonize the colon, such as Lactobacillus and Bifidobacterium. 
Suitable prebiotics for including in the viscoelastic mass include but are not limited to inulin, lactulose, lactitol, fructooligosaccharides, galactooligsaccharides, xylooligosaccharides, isomaltooligosaccharides, mannaoligosaccharides, lactosucrose, cereal fibers, soy oligosaccharides, raffinose, beet pulp, psyllium, cellulose, and gum arabic.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute in a galactooligsaccharide as taught by DuBourdieu for the xylooligosaccharide as taught in the references above as both are considered prebiotics . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (CN104397311, English translation) in view of Uchida et al (WO2104057954, English translation) in view of Katta (EP0535627) as applied to claim 6 and further in view of DuBourdieu et al (US20130171204). 
Although the references above teach xylooligosaccharides, the references above do no teach galactooligosaccharides. 
DuBourdieu, paragraphs 50-51 of the PGPUB, teaches The viscoelastic mass may include a prebiotic. Prebiotics are indigestible carbohydrates, generally oligosaccharides, that resist hydrolysis by enzymes in the animal digestive tract and reach the colon undegraded to provide a carbohydrate source for commensal microorganisms. In this manner, prebiotics directly and selectively stimulate the growth and activity of certain commensal microflora that colonize the colon, such as Lactobacillus and Bifidobacterium. 
Suitable prebiotics for including in the viscoelastic mass include but are not limited to inulin, lactulose, lactitol, fructooligosaccharides, galactooligsaccharides, xylooligosaccharides, isomaltooligosaccharides, mannaoligosaccharides, lactosucrose, cereal fibers, soy oligosaccharides, raffinose, beet pulp, psyllium, cellulose, and gum arabic.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20160183584 teaches it is possible to use an indigestible dextrin having DE (which is abbreviation of a dextrose equivalent, and means the value of a reducing power of a sugar liquid per solids based on the assumption that the dextrose equivalent of glucose is 100) of 8 or more and 20 or less. In the bottled carbonated drink of the present invention, it is possible to use an indigestible dextrin in which a glucoside bond 1.fwdarw.4 accounts for 50% or more of glucoside bonds. In the bottled carbonated drink of the present invention, it is also possible to use an indigestible dextrin derived from cornstarch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/10/22